United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-978
Issued: January 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2011 appellant filed a timely appeal from a February 18, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
Whether appellant met his burden of proof to establish that he sustained an occupational
disease in the performance of duty as a sales distribution clerk.

1

The Board notes that appellant filed an appeal to the Board and a reconsideration request to OWCP. By letter
dated March 17, 2011, the Board informed him that ECAB and OWCP could not have simultaneous jurisdiction
over his case. Appellant was told to inform the Board on or before April 18, 2011 whether he wished to pursue his
appeal with the Board or seek reconsideration before OWCP. He did not respond and the Board proceeded with his
appeal.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 19, 2010 appellant, then a 53-year-old sales distribution clerk, filed a
notice of occupational disease claim (Form CA-2) alleging that he developed an injury from his
employment at the downtown station.3 He stated that a steroid shot relieved his pain for the short
term. Appellant had first become aware of his condition on November 10, 2008 and of its
relationship to his employment later on April 9, 2010. His supervisor indicated that he was not
disabled for work.
In medical reports dated March 5, 2009 to March 3, 2010, Dr. George Salloum, a Boardcertified orthopedic surgeon, reported that appellant complained of bilateral knee pain, left
shoulder pain and an increasing mass on the top of his left hand. Appellant experienced bilateral
knee pain with kneeling, squatting, getting up from a sitting position and prolonged standing.
Upon examination of the left shoulder, Dr. Salloum diagnosed shoulder impingement syndrome
and provided appellant with a cortisone injection. He also noted early degenerative changes of
the knees and a nonmalignant nodule of the left hand. Dr. Salloum further diagnosed localized
arthritis in the lower leg, a meniscus tear, patellofemoral syndrome, joint knee instability and a
traumatic ligament tear.
In medical reports dated March 8 to July 29, 2010, Dr. Henry Leis, a Board-certified
orthopedic surgeon, reported that appellant complained of left shoulder pain. He diagnosed
osteoarthritis, acute rotator cuff tear and shoulder impingement syndrome and restricted
appellant from lifting over 20 pounds.
By letter dated December 6, 2010, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked that he respond to the provided questions within 30 days. No further evidence
was submitted.
By decision dated February 18, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish that the occupational exposure occurred as alleged. It also noted that
he failed to establish that he sustained an injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time

3

On the CA-2 form application, appellant did not identify either an affected body part or an occupational disease
process. He simply mailed various medical records to OWCP. This raises the inference that appellant potentially
believes his left shoulder, left hand and bilateral knee conditions are causally related to factors of his federal
employment.
4

5 U.S.C. §§ 8101-8193.

2

limitation period of FECA5 and that an injury was sustained in the performance of duty.6 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or occupational disease.7
When an employee claims that he sustained an injury in the performance of duty he must
submit sufficient evidence to establish a specific event, incident or exposure occurring at the
time, place and in the manner alleged. He must also establish that such event, incident or
exposure caused an injury.8 Once an employee establishes that he sustained an injury in the
performance of duty, he has the burden of proof to establish that any subsequent medical
condition or disability for work, for which he claims compensation is causally related to the
accepted injury.9
ANALYSIS
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty as a sales distribution clerk.
Appellant alleged that he sustained an injury from his duties as a sales distribution clerk.
He has not provided sufficient detail to establish that an occupational exposure occurred as
alleged.10 Appellant failed to adequately describe the circumstances of his injury, how the
diagnosed condition, and his employment factors caused his injury. He did not respond to the
questionnaire in OWCP’s December 6, 2010 development letter and did not provide OWCP with
the additional factual evidence requested. Moreover, the employing establishment indicated that
appellant was not disabled for work.
OWCP found that appellant did not submit sufficient medical evidence to establish a firm
medical diagnosis. Dr. Salloum’s medical reports established a diagnosis of localized arthritis in
the lower leg, a meniscus tear, patellofemoral syndrome, joint knee instability and a traumatic
ligament tear. Dr. Leis’ reports showed a diagnosis of osteoarthritis, acute rotator cuff tear and
shoulder impingement syndrome. The Board finds that, contrary to OWCP decision, the medical
evidence of record establishes a diagnosis.
While Dr. Salloum noted that appellant experienced bilateral knee pain with kneeling,
squatting, getting up from a sitting position and prolonged standing, no report provided an
adequate explanation of the activities performed during employment which might have caused
his injuries. The medical evidence failed to describe a mechanism of injury. Further, the
5

Joe D. Cameron, 41 ECAB 153 (1989).

6

James E. Chadden, Sr., 40 ECAB 312 (1988).

7

Delores C. Ellyet, 41 ECAB 992 (1990).

8

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
9

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

10

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

physicians did not offer a rationalized opinion reporting that appellant’s conditions were a result
of his employment activities as a sales distribution clerk.11
Though appellant has established a firm medical diagnosis, the record lacks any evidence
that his conditions were caused by his employment factors. An award of compensation may not
be based on surmise, conjecture or speculation. Because appellant did not submit sufficient
evidence that his injuries were caused by his employment, OWCP properly denied his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F. R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty as a sales distribution clerk.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

